Citation Nr: 1452863	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-37 135	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for deviated nasal septum.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to February 12, 2014 and 20 percent thereafter for scoliosis and L5-S1 disc disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis.

4.  Entitlement to an initial evaluation in excess of 10 percent prior to January 23, 2009 and 30 percent thereafter for asthma.

5.  Entitlement to an initial evaluation in excess of 0 percent prior to February 20, 2014 and 50 percent thereafter for migraine headaches.  



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel


INTRODUCTION

The Veteran had service from October 1980 to October 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


